 AO 440 (Rev. l2l09) Summons in   a   Civil Action   (page 2)

  Civil Action No. 1:19-cv-00563 RT

                                                                    PROOF OF SERVICE
                      (This section should not              Qe
                                                               jiled with
                                                                        the couft unless required by Fed. R. civ. p. a        @
           This summons for           @ame of individual and title,    if any)          2o.vr/ /qss.oey'
 was received by me on (date)                              { 2        2
          il    I personally served the summons on the individual at               (ptace)

                                                                                              on (date)                       ;or
          f,    I left the summons at the individual's residence or usual place of abode with (name)
                                                                       , aperson ofsuitable age and discretion who resides there,
          on (date)                                      , and mailed a copy to the individual's last known address; or

         V      I serued the summon s on             (name of   individual)   Qefer(                        sr{7o                    Qaen,l
                                                                                                                                      who is )
                                                                                                                                       ,
           designated by law to accept service ofprocess on behalf of lname of organization)
            4r                                 e                         //o                 ofl   (date)                     or
                         ho             t(,
          f,I    returned the                                     because                                                                  ;or
         D      Other gpecifu)




         My fees are $                                  for travel and $                      for services, for a total of$         0.00


         I declare under penalty of perjury that this information is true.


                ()cT302019
Date:
                                                                                                             's   sipnature
                                                                                                     E. TSmas
                                                                                             Civil Froeess Seruer
                                                                                                   Printed name and title
                                                                                       550 Halekauwila St., Ste.302
                                                                                       Honolulu, Hl 96813
                                                                                       Tel: (B0B) 521-5800
                                                                                                      Server's address

Additional information regarding attempted service, etc:
